DETAILED ACTION
This Office action is in response to the amendment filed 3/19/2021.
Allowable Subject Matter
Claims 1, 3-7, 9-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A non-volatile storage system, configured to use a protocol that supports predictable latency, the non-volatile storage system comprising: 
a memory array storing data in a block of memory; 
a controller coupled to the memory array, wherein the controller is configured to: 
in response to determining that predictable latency is enabled, operate the non- volatile storage system using a first mode for a duration of time, wherein during the first mode, the non-volatile storage system operates such that a read latency is below a read latency threshold; and 
after the duration of time, operate the non-volatile storage system using a second mode for a second duration of time, wherein during the second mode: the non-volatile storage system performs a management operation based on a second set of thresholds that are different from a first set of thresholds used during the first mode; 
wherein when the non-volatile storage system operates in the second mode, the controller is further configured to: 
mark the block of memory as suspicious, based on a modified threshold, wherein the controller is further configured to: 2

compare a bit error rate of a page of memory in the non-volatile storage system to the modified threshold, wherein the modified threshold is different from a threshold used during the first mode; and 
in response to determining the bit error rate is above the modified threshold, mark the block of memory including the page of memory as suspicious.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Williams (US 2020/0004674) in view of Wells (US 2019/0042150). Williams teaches a storage system that can operate in a deterministic mode for a certain time period, wherein read latency during such time period is maintained within a certain latency range. Wells teaches performing a management operation based on a set of thresholds that are different from thresholds associated with the first mode. However, Williams in view of Wells does not teach that after a time period has lapsed, the non-volatile storage system changes to a second mode based upon thresholds that different from thresholds used during the first mode, “wherein when the non-volatile storage system operates in the second mode, the controller is further configured to: mark the block of memory as suspicious, based on a modified threshold, wherein the controller is further configured to: 2compare a bit error rate of a page of memory in the non-volatile storage system to the modified threshold, wherein the modified threshold is different from a threshold used during the first mode; and in response to determining the bit error rate is above the modified threshold, mark the block of memory including the page of memory as suspicious,” in conjunction with the other recited limitations of the claim. 
Claim 3 depends upon claim 1, and thus, is allowable for at least the same reasons as outlined above.

Independent claim 4 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A non-volatile storage system, configured to use a protocol that supports predictable latency, the non-volatile storage system comprising: 
a memory array storing data in a block of memory; 
a controller coupled to the memory array, wherein the controller is configured to: 3
in response to determining that predictable latency is enabled, operate the non- volatile storage system using a first mode for a duration of time, wherein during the first mode, the non-volatile storage system operates such that a read latency is below a read latency threshold; and 
after the duration of time, operate the non-volatile storage system using a second mode for a second duration of time, wherein during the second mode: the non-volatile storage system performs a management operation based on a second set of thresholds that are different from a first set of thresholds used during the first mode; 
wherein when the non-volatile storage system operates in the first mode, the controller is further configured to: 
receive an indication that performance of the management operation is planned; determine a severity level of the management operation; 
calculate a time remaining in the first mode; and 
determine a priority value based on the severity level and the time remaining in the first mode, wherein the priority value is associated with the management operation.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Williams (US 2020/0004674) in view of Wells (US 2019/0042150). Williams teaches a storage system that can operate in a deterministic mode for a certain time period, wherein read latency during such time period is maintained within a certain latency range. Wells teaches performing a management operation based on a set of thresholds that are different from thresholds associated with the first mode. However, Williams in view of Wells does not teach that after a time period has lapsed, the non-volatile storage system changes to a second mode based upon wherein when the non-volatile storage system operates in the first mode, the controller is further configured to: receive an indication that performance of the management operation is planned; determine a severity level of the management operation; calculate a time remaining in the first mode; and determine a priority value based on the severity level and the time remaining in the first mode, wherein the priority value is associated with the management operation,” in conjunction with the other recited limitations of the claim. 
Claims 5-6 depend upon claim 4, and thus, is allowable for at least the same reasons.
Independent Claim 7 recites subject matter substantially similar to that as recited in claim 4, and thus, is found to be allowable for the reasons discussed supra. Claims 9-14 depend upon claim 7, and thus, is allowable for at least the same reasons.
Independent Claim 15 recites subject matter substantially similar to that as recited in claim 4, and thus, is found to be allowable for the reasons discussed supra. Claims 14-19 depend upon claim 15, and thus, is allowable for at least the same reasons.
Independent Claim 20 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139